SHORES, Justice,
dissenting.
The trial court granted the defendants’ motions for summary judgment on claims alleging negligent and wanton hazing in violation of Ala.Code 1975, § 16-1-23. The effect of the main opinion is to affirm the summary judgment. I dissent. I cannot condone a practice that exploits the desire to be admitted to “the fraternity” to the extent it is exploited here. As I understand it, a pledge must be willing to undergo the degrading, disgusting, and, no doubt, health-threatening practices to meet, again, “the fraternity’s” high standards for admission. No one should be required to wallow in feces, vomit, urine, and God only knows what else, to gain admission to any “club.” The sadness is that so many are willing to do so. I believe the legislature meant to address this practice by enacting § 16-1-23.
KENNEDY, J., concurs.